CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 5 to Registration Statement No. 333-175770 on Form N-1A of our report dated May 24, 2013, relating to the financial statements and financial highlights of BPV Family of Funds (the “Trust”) comprising the BPV Core Diversification Fund and BPV Wealth Preservation Fund, appearing in the Annual Report on Form N-CSR of the Trust for the year ended March 31, 2013, and to the references to us under the headings “Financial Highlights” in the Prospectuses and " Independent Registered Public Accounting Firm " and “Financial Statements” in the Statement of Additional Information, which are part of such Registration Statement. DELOITTE & TOUCHE LLP July 19, 2013 Denver, Colorado
